SYKES, Circuit Judge,
concurring in part and dissenting in part.
I agree with my colleagues that this disqualification dispute is governed by Rule 1.9 of the Indiana Rules of Professional Conduct, not the old common-law standard derived from Canons 4 and 9 of the ABA’s Model Code of Professional Responsibility and elaborated in LaSalle National Bank v. Lake County, 703 F.2d 252 (7th Cir. 1983), and Analytica, Inc. v. NPD Research, Inc., 708 F.2d 1263 (7th Cir. 1983). I therefore join Parts I, IIA, and IIC of the majority, opinion. In these sections my colleagues explain the background of this case and the evolution .of the legal standard. I agree and have nothing to add about the current state of Indiana and circuit law.
I part company with my colleagues over the consequences of Rule 1.9 for this case. The rule, as expounded in the commentary, prohibits John Cento from suing his former client Trans Union, LLC, the national credit-reporting agency, for alleged violations of the Fair Credit Reporting Act (“FCRA” or “the Act”). Accordingly, I do not join Part IIB or the mandate to affirm. I would reverse and.remand with instructions to disqualify Cento.
*526I.
For almost five years (from 2001 through July 2005), Cento served as Trans Union’s outside litigation counsel, first with Katz & Korin, P.C., and later with Schuckit & Associates, P.C. In that capacity Cento defended the company in hundreds of FCRA suits. For at least two and a half of those five years, Cento worked nearly exclusively on FCRA cases brought against Trans Union. In total, Cento billed Trans Union for approximately 4,200 hours of work on some 250 cases filed by consumers against the agency alleging violations of the Act.
Most of this litigation involved claims alleging violations of 15 U.S.C. §§ 1681e(b) and 1681i. Briefly, § 1681e(b) requires credit-reporting agencies to follow “reasonable procedures” to assure the accuracy of the information they report, and § 1681i(a)(l)(A) requires the agencies to conduct a “reasonable reinvestigation" if a consumer disputes the completeness or accuracy of the information in his file. Having spent years and thousands of billed hours defending the reasonableness of Trans Union’s credit-reporting procedures and reinvestigations, Cento now sues his former client alleging violations of these same statutory provisions.
Cento’s role as Trans Union’s outside FCRA counsel was not limited to serving as the agency’s litigation counsel. Cento also supervised other lawyers working on Trans Union cases, advised Trans Union on general litigation strategy in FCRA matters, and counseled his client on how to avoid FCRA risk. I’ll have more to say about the scope of Cento’s representation later. For now it’s enough to note that it was lengthy, extensive, and undeniably relevant to the claims in the present suit.
Cento last represented Trans Union in July 2005 when he left Schuckit & Associates for another firm. Later, in 2013, he formed Cento Law, a boutique specialty firm that represents consumers in FCRA suits against credit-reporting agencies. The firm’s website touts the qualifications of its attorneys to litigate FCRA claims against the major credit-reporting agencies — including, as my colleagues have noted, their “years of prior representation of two of the three national consumer reporting agencies, Trans Union and Equifax.” Majority Op. at p. 517. My colleagues go only so far as to say that this advertisement “is bound to raise eyebrows.” Id. at p. 522. I go further. Cento is hustling litigation business against Trans Union by implying that he has useful inside information about his former client’s operations that would advance a prospective client’s cause.
Even before he set up his own practice specializing in consumer suits against credit-reporting agencies, Cento had changed sides in FCRA litigation and begun to litigate these claims against his former client. In January 2012 he filed a proposed FCRA class action against Trans Union and immediately faced a disqualification motion. He lost; the district court removed him from the case. Childress v. Trans Union, LLC, No. 1:12-cv-00184-TWP-DML, 2012 WL 6728339 (S.D. Ind. Dec. 28, 2012) (magistrate judge’s decision disqualifying Cento); id., 2013 WL 1828050 (S.D. Ind. Apr. 30, 2013) (district judge’s decision overruling Cento’s objections to disqualification). In 2013 he was again disqualified in another FCRA suit against Trans Union. Hobson v. Trans Union, LLC, No. 1:13-cv-00054-JD-RBC (N.D. Ind. Nov. 21, 2013), ECF No. 63 (magistrate judge’s decision disqualifying Cento; the suit was then dismissed by the parties with prejudice).
The present FCRA suit on behalf of plaintiff Richard Watkins is not materially different, but this time Cento persuaded a *527district judge to let him proceed against his former client. My colleagues affirm that decision. With respect, I disagree. They and the district judge have overlooked key parts of the commentary to Rule 1.9 and in doing so have misapplied the rule. The result does regrettable damage to the professional norms that hold lawyers to a continuing duty to maintain the confidences acquired from former clients and to refrain from subsequent professional engagements that exploit those confidences against the former client.
II.
Rule 1.9, entitled “Duties to Former Clients,” provides in relevant part:
A lawyer who has formerly represented a client in a matter shall not thereafter represent another person in the same or a substantially related matter in which that person’s interests are materially adverse to the interests of the former client unless the former client gives informed consent, confirmed in writing.
Ind. R. of Ct„ R. of Prof’l Conduct 1.9(a) (2016). The commentary to the rule makes clear that after a client-lawyer relationship ends, “[the] lawyer has certain continuing duties [to the former client] with respect to confidentiality and conflicts of interest and thus may not represent another client except in conformity with this Rule.” Id. cmt. 1.
Like most problems in professional ethics, sorting out where the lawyer’s duties lie under this rule is a highly contextual inquiry. The commentary contains instructions, illustrations, and guideposts to help lawyers and judges properly apply the rule. To begin, the commentary explains that “[t]he scope of a ‘matter’ for purposes of this [r]ule depends on the facts of a particular situation or transaction” and “[t]he lawyer’s involvement in a matter can also be a question of degree.” Id. cmt. 2. That does not tell us much, but it does convey the idea that a “matter” for purposes of the rule is not a narrow or static concept. As applied to litigators, a “matter” may be a single case or it may extend more broadly, depending on the circumstances.
As my colleagues have noted, Comment 2 goes on to say that “a lawyer who recurrently handled a type of problem for a former client is not precluded from later representing another client in a factually distinct problem of that type even though the subsequent representation involves a position adverse to the prior client.” Id. At first blush this seems to give Cento the green light to represent any FCRA claimant in a suit against Trans Union as long as the case is factually distinct from those he previously handled on behalf of his former client.
But there is a qualifier. In all cases “[t]he underlying question is whether the lawyer was so involved in the matter that the subsequent representation can be justly regarded as a changing of sides in the matter in question.” Id. There’s no question that Cento has changed sides in FCRA matters. It’s not controversial for a litigator to shift from one side to the other in a particular area of litigation. Cento is certainly free to use the expertise he gained as Trans Union’s FCRA counsel to represent consumers in cases against other credit-reporting agencies. But Cento has changed sides in FCRA litigation involving his former client — from defending Trans Union in § 1681e(b) and § 1681i litigation to prosecuting these claims on behalf of consumers in suits against his former client. Yes, this case is factually distinct from the others; literally speaking, it is not the “same matter” as any of the other cases. That does not, by itself, end the ethical inquiry.
*528The disqualification question turns on whether the present case is “substantially related” to the 250 or so FORA cases Cento handled for Trans Union.1 Comment 3 covers this subject, explaining that
[mjatters are “substantially related” for purposes of this [r]ule if they involve the same transaction or legal dispute or if there otherwise is a substantial risk that confidential factual information as would normally have been obtained in the prior representation would materially advance the client’s position in the subsequent matter.
Id. cmt. 3 (emphasis added).
This suit does not involve the “same transaction or .legal dispute” as the prior litigation, though it does involve the identical type of legal action, As I’ve already noted, however, Comment 2 tells us that a lawyer who recurrently handled matters of a certain type for a client is not automatically foreclosed from handling a factually different matter of 'the same type against the client after the relationship ends. Still, Cento m/ust be disqualified from this suit if the nature and scope of his prior work for Trans Union creates a substantial risk that Trans Union’s confidential information— that is, the confidential client information that Cento would have acquired in the ordinary course of a representation of that type — -would materially advance Watkins’s position.
The commentary provides several examples to illustrate how this general principle applies in actual practice:
For example, a lawyer who has represented a businessperson and learned extensive private financial information about that person may not then represent that person’s spouse in seeking a divorce.- Similarly, a lawyer who has previously represented a cliént in securing . environmental permits to build a shopping center ■ would be precluded from representing neighbors seeking to oppose ■ rezoning of the property on the basis of. environmental considerations; ■ however, the lawyer would not be precluded, on the grounds of substantial relationship, from defending a tenant of the completed shopping center in resisting eviction for non-payment of rent.

Id.

These examples clarify that a lawyer who acquires confidential client information of a particular type (e.g., a client’s financial information or information about a client’s environmental compliance) owes a continuing duty to the client after the relationship ends: He must keep that information confidential and may not represent a new client if there is a substantial risk that the information would materially advance the new client’s position in the subsequent matter. When a.substantial risk of information exploitation exists, the duties owed to the old and new client are in conflict, and the new representation is prohibited even if the subsequent matter is factually distinct.
As Trans Union’s litigation counsel in hundreds of FORA cases spanning almost five years, Cento necessarily acquired comprehensive confidential information about his client’s credit-reporting and reinvestigation operations,’ as well as its litigation and settlement strategies, risk-avoidance protocols, and overall FCRA compliance. The present suit — like most of the suits Cento defended for Trans Union — alleges that the company failed to follow reasonable credit-reporting and reinvestigation procedures in violation of *529§§ 1681e(b) and 1681i. Having acquired extensive private information about Trans Union’s past compliance with §§ 1681e(b) and 1681i, Cento cannot now represent Watkins in this suit against Trans Union for violating those same statutes. In the ordinary course of the prior representation, Trans Union would have given him unfettered access to all internal information necessary to defend it against liability under §§ 1681e(b) and 1681i — information that is undoubtedly relevant to and would advance Watkins’s position in the present suit. The risk of exploitation of the former client’s confidences is both real and substantial. Rule 1.9 requires his disqualification.
The district judge’s contrary conclusion rests largely on this passage in Comment 3:
Information that has been disclosed to the public or to other parties adverse to the former client ordinarily will not be disqualifying. Information acquired in a prior representation may have been rendered obsolete by the passage of time, a circumstance that may be relevant in determining whether two representations are substantially related. In the case of an organizational client, general knowledge of the client’s policies and practices ordinarily will not preclude a subsequent representation....
Id. My colleagues also rely heavily on this passage. See Majority Op.- at pp. 521-23. Fair enough, but their analysis omits what comes next in the commentary:
[0]n the other hand, knowledge of specific facts gained in a prior representation that are relevant to the matter in question ordinarily will preclude such a representation. A former client is not required to reveal the confidential information learned by the lawyer in order to establish a substantial risk that the lawyer has confidential information to use in the subsequent matter. A conclusion about the possession of such information may be based on the nature of the services the lawyer provided the former client and information that would in ordinary practice be learned by a lawyer providing such services.
Id. (emphases added).
This part of the commentary adds two important points. First, the test for disqualification focuses on the nature of the prior representation and the specific factual information that a lawyer could be expected to acquire from his client in the ordinary course of providing legal services of that type. In other words, the test is an objective one. The former ‘client is not required to divulge the specific information ■it disclosed to the lawyer in order to establish a substantial risk that the information would advance the new client’s position in the subsequent matter.2 The inquiry instead looks to the, nature of the services the lawyer provided and the kind of information a lawyer normally would learn .in the ordinary course of a representation of that type.
Second, disqualification is'required if the confidential client information the lawyer normally would Have acquired in the prior representation is relevant to the subsequent representation. If the information is relevant to the new matter, then a substantial risk of exploitation exists. The lawyer’s continuing duty to keep the former client’s confidences conflicts with his duty to zealously represent the interests of the new client. The two examples given in the commentary confirm this understanding of the rule. See supra pp. 26-27.
*530Putting all these elements together, Cento is disqualified from this case. For an extended period of time he served as Trans Union’s FCRA litigation counsel and in that capacity was deeply involved in defending the agency in hundreds of suits alleging violations of §§ 1681e(b) and 1681i. Legal services of this nature necessarily require broad access to confidential factual information about the client’s data-collection and credit-reporting operations, its protocols for ensuring the accuracy of information in credit reports, information relating to the reasonableness of its rein-vestigations, and the client’s litigation and dispute-resolution strategies. An engagement of this nature and scope also necessarily entails extensive confidential communication with the client’s managerial and other staff — as well as in-house counsel — regarding operational and transactional facts and FCRA compliance and risk-avoidance more generally.
My colleagues maintain that much of this information was discoverable and would have been disclosed in the prior litigation. Majority Op. at p. 522. They also find no error in the district judge’s conclusion that any remaining confidential information has become obsolete in the 12 years since Cento last represented Trans Union. Id. at pp. 522-23. I do not doubt that some of this information would have been turned over in discovery in the prior litigation, and a subset of that discovery material may have found its way into the public court record. But not all. The parties agree that protective orders were used in some cases. And some of the confidential information Cento can be presumed to have acquired would not have been subject to discovery at all — at a minimum, the factual and strategic information gleaned from privileged communications with Trans Union personnel, risk analyses, and settlement strategies.
The district judge also concluded that any confidential client information that Cento acquired from Trans Union is surely obsolete due to the passage of time, owing to unspecified “technological advances” and the “sheer number of FCRA claims litigated between the old and new representations.” Id. My colleagues find no abuse of discretion, but I’m not so sanguine. Many of the key Trans Union personnel remain with the company, and Cento worked with them in the prior representation to develop factual records, prepare and defend depositions, devise litigation strategies, and analyze settlement options. The information exchanged in these communications is clearly confidential. We have no nonspeculative basis to declare it irrelevant or obsolete.
Quite the contrary. Now that he’s been given the go-ahead to represent Watkins in this suit, Cento may depose some of the same Trans Union personnel he previously prepared and defended in depositions. That he has inside information about then-past testimony is a strategic advantage and far from obsolete. He may cross-examine them in court or sit across from them at the negotiating table. Having been privy to their thinking about the strengths .and weaknesses of prior FCRA cases, against Trans Union, he can now use that information for Watkins’s benefit, either in court or in settlement negotiations. It’s simply unreasonable to conclude that in nearly five years as Trans Union’s FCRA litigation counsel — personally handling hundreds of cases — Cento acquired no confidential Trans Union information that has any continuing relevance to this FCRA suit against his former client.
Finally, I disagree with my colleagues that comparing this case to XYZ, D.O. v. Sykes, 20 N.E.3d 582 (Ind. Ct. App. 2014), supports the district judge’s no-disqualification ruling. XYZ was a case of imputed *531disqualification. From 2003 to 2005, Kathleen Clark represented a doctor in six malpractice suits, initially as a sole practitioner and later with a firm. Id. at 583-84. Her representation of the doctor ceased in April 2005 when she left for another firm, and in February 2010 she again changed firms. Id. In mid-2012 Clark did some initial intake work for her firm in a new malpractice case against the doctor. Although she turned her work over to a colleague and he assumed responsibility for the case, the doctor and hospital moved to disqualify the entire firm. Id, The trial judge denied the motion, but on interlocutory appeal the Indiana Court of Appeals reversed.
Applying Rule 1.9, the appellate court first noted that the case involved a malpractice claim against the doctor and a claim against the hospital for negligent credentialing “based in part upon the [hjospital’s alleged failure to adequately investigate the circumstances surrounding those six prior malpractice cases in which Clark represented the [djoctor.” Id. at 587. Although the eases did not literally involve the “same transaction,” they were nonetheless “substantially related for the purposes of Rule 1.9.” Id. The new representation involved “one claim of the same subject matter as Clark’s prior representation!; 3 of [the] [d]octor, and another claim that grew out of and is directly related to Clark’s prior representation[ ] of [the] [d]octor.” Id. In these circumstances, the court held, “there is a substantial risk that confidential factual information as would normally have been obtained in the prior representation ] would materially advance the [pjlaintiffs position in the present case.” Id.
The firm argued that the passage of time — about seven years — rendered the confidential information obsolete. The court quickly dispatched that argument: “If the six prior medical malpractice cases remain relevant regarding the current allegation of negligent credentialing, as [the firm] admits, any confidential factual information gleaned during those prior representations can hardly be deemed stale or obsolete.” Id. at 587-88. Finally, the court held that because Clark had been the doctor’s primary counsel in the prior cases, the presumption that she shared his confidences within her new firm was irrebutta-ble; the entire firm was disqualified. Id. at 588-89.
My colleagues are quite right that in XYZ the attorney’s prior representation of the doctor was directly relevant to the negligent-credentialing claim against the hospital. Majority Op, at p. 521. That made the conflict of interest fairly, obvious, but it doesn’t make the decision inapplicable here. The important lesson of XYZ for this case is the court’s “substantial risk” analysis, which was not limited to the negligent-credentialing claim.
Because the nature and scope of Cento’s prior work as Trans Union’s FCRA counsel was so extensive, there is a substantial risk — even after 12 years — that the confidential client information he learned in the prior representation would materially advance Watkins’s position in this litigation. We should reverse with instructions to grant the disqualification motion. I respectfully dissent.

. Watkins’s position is obviously materially adverse to Trans Union’s, so that element of Rule 1.9 is met.


. Because a former client need not reveal the specific confidential information it gave to the lawyer, the discovery order in’ this case was questionable.